Citation Nr: 0107897	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for renal failure claimed as the result of treatment 
by a Department of Veterans Affairs (VA) medical facility on 
an accrued benefits basis.

2.  Entitlement to service connection under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.  The veteran died in January 1997 and the 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the appellant's claims of entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for renal failure claimed as the result of treatment by a 
Department of Veterans Affairs (VA) medical facility on an 
accrued benefits basis were denied.  The appellant 
subsequently perfected appeals of these decisions.  A hearing 
on this claim was held in October 1999, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

Initially, the Board notes that although the RO included the 
issue of entitlement to Dependents Educational Assistance 
pursuant to Chapter 35 in the Supplemental Statement of the 
Case rendered in August 1999, this issue is not properly 
before the Board for appellate consideration.  A review of 
the record reveals that the appellant did not perfect an 
appeal of the RO's November 1995 rating decision denying this 
claim.  Specifically, it was not raised in either her notice 
of disagreement or her appeal.  However, since it was 
mentioned in her October 1999 hearing before a member of the 
Board, it is referred back to the RO for consideration on a 
new and material basis.


REMAND

While the appellant's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the claimant in the development of 
his or her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
98 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the appellant's claims.  

As an initial matter, the Board notes that a copy of the 
appellant's marriage certificate demonstrating her marriage 
to the veteran is not of record.  This document is required 
to establish her status as his widow, and should be 
associated with the claims file.  Additionally, review of the 
record demonstrates that the veteran was treated in late 1996 
at the Columbia Regional Medical Center in Conroe, Texas for 
a period of 35 days, and was treated at a dialysis center in 
Huntsville prior to his death.  These records are not 
associated with the claims file.  Moreover, the veteran's 
death certificate indicates that he died on January [redacted], 1997, 
in the emergency room or as an outpatient at St. Francis 
Health Center in Madisonville, Texas.  These records are not 
associated with the claims file.

Finally, medical evidence submitted by the VA medical center 
in Temple, Texas, for the period from May 1996 to June 1996 
shows that the veteran had onset of renal failure at this 
time and that he was primarily treated for heart failure.  
His death certificate shows that his immediate cause of death 
was ventricular fibrillation, acute myocardial infarction, 
and coronary artery disease, with other significant 
conditions being end stage renal disease.  A review of the 
claims file reveals no medical opinion as to whether the 
veteran's renal failure was additional disability incurred as 
a result of treatment received at the VA medical center in 
Temple, Texas, or whether his renal failure was a 
contributing cause to his death.  Moreover, there is no 
medical opinion as to whether the veteran had additional 
disability to his heart condition as a result of VA treatment 
in 1994 at the Houston medical center or in 1996 at the 
Temple VA medical center, and whether this additional 
disability, if any, caused his death.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to her 
appeal, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that she provide the 
following:

a.  A copy of the marriage 
certificate showing her marriage to 
the veteran,

b.  The name and address of the 
Columbia Medical Center in Conroe, 
Texas, who treated the veteran for 
35 days in 1996, and a signed 
authorization for the release of 
private records,

c.  The full name and address of the 
dialysis center in Huntsville where 
the veteran received his dialysis 
treatment prior to his death, and a 
signed authorization for the release 
of private records,

d.  A signed authorization for the 
release of private medical records 
for the St. Francis Health Center in 
Madisonville, Texas, for January 
1997.

The RO should assist the appellant in 
providing this information to the extent 
possible.

2.  Upon receipt of the above 
information, the RO should attempt to 
obtain treatment records pertaining to 
the veteran from the facilities 
identified for the period prior to and 
leading up to his date of death.  These 
records should be associated with the 
claims file.

3.  After the above development has been 
completed, and all relevant medical 
evidence associated with the claims file, 
the RO should forward the claims file and 
a copy of this remand, to the appropriate 
medical examiner(s) for review.  If 
necessary to obtain adequate responses, 
the claims file should be sent to more 
than one examiner.   The examiner should 
be asked to do the following:

a.  Thoroughly review the claims 
file, specifically, the treatment 
records for the veteran's VA 
hospitalization in May 1996 and June 
1996, his subsequent kidney 
treatment, his medication lists, and 
the medical records pertaining to 
his death.  

b.  Render an opinion as to whether 
or not the veteran's renal failure 
is related to his treatment and 
medications prescribed by the VA in 
1996.  

c.  Render an opinion as to whether 
or not the veteran's renal failure 
was a contributory cause of the 
veteran's death, whether the 
veteran's renal failure contributed 
substantially or materially to the 
veteran's death, that is whether 
there was resulting debilitating 
effects and general impairment of 
the veteran's health due to his 
renal failure to such an extent that 
it rendered him materially less 
capable of resisting the effects of 
other disease or injury which 
primarily caused death.

d.  Render an opinion as to whether 
the VA treatment provided the 
veteran in 1994 and in 1996 caused 
additional disability to his heart 
condition or whether any increase in 
the severity of his heart condition 
was part of the natural progression 
of his heart disease.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




